91 S.W.3d 142 (2002)
Alice KLINE, Appellant,
v.
TREASURER OF the STATE OF MISSOURI as Custodian of the Second Injury Fund, Respondent.
No. ED 81429.
Missouri Court of Appeals, Eastern District, Division One.
November 26, 2002.
Susan K. Roach, Chesterfield, MO, for appellant.
Jon W. Spencer, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Alice Kline (hereinafter, "Kline") filed suit against the Second Injury Fund in the circuit court to enforce an award of interest granted to her by the Labor and Industrial Relations Commission. The trial court granted the Second Injury Fund's motion to dismiss; Kline appealed claiming the Second Injury Fund failed to pay the entire interest award.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the petition did not demonstrate a right of recovery recognized by law. Nazeri v. Missouri Valley College, 860 S.W.2d 303, 306 (Mo. banc 1993). An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed pursuant to Rule 84.16(b).